UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2332



WILLIAM C. THOMPSON,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-04-43-2)


Submitted:   February 3, 2006          Decided:     February 13, 2006


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Thompson, Appellant Pro Se. Rafael Melendez, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              William C. Thompson appeals the district court’s order

granting summary judgment to the Commissioner and affirming the

Commissioner’s denial of disability insurance benefits.               We must

uphold the decision to deny benefits if the decision is supported

by substantial evidence and the correct law was applied.               See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have reviewed the record and find no reversible error or

abuse of discretion.        Accordingly, we affirm the order on the

reasoning of the district court.             See Thompson v. Commissioner,

Soc. Sec. Admin., No. CA-04-43-2 (W.D. Va. Sept. 25, 2005).                We

also   deny    Thompson’s   motion   for     appointment   of   counsel.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -